Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151600(65)(67)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CHANCE LOWERY,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 151600
  v                                                                COA: 319199
                                                                   Calhoun CC: 2011-003414-NO
  ENBRIDGE ENERGY, LIMITED PARTNERSHIP
  and ENBRIDGE ENERGY PARTNERS, L.P.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the separate motions of the Michigan Manufacturers
  Association and the Great Lakes Environmental Law Center to file briefs amicus curiae
  are GRANTED. The amicus briefs submitted by those respective organizations on July
  28, 2016, and July 29, 2016, are accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 12, 2016
                                                                              Clerk